UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-1541


CORSAIR SPECIAL SITUATIONS FUND, L.P.,

                   Plaintiff - Appellee,

             v.

AJD CONSTRUCTION COMPANY, INCORPORATED,

                   Defendant – Appellant,

             and

ENGINEERED FRAMING SYSTEMS, INCORPORATED; JOHN J. HILDRETH,
P.E.; MARIE NOELLE HILDRETH; EFS STRUCTURES, INCORPORATED,

                   Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:06-cv-02081-WDQ)


Submitted:    September 18, 2009               Decided:   October 13, 2009


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert   P.  Ewing,  EWING   &  KREISER,  P.C.,  Conshohocken,
Pennsylvania; Matthew T. Murnane, VENABLE, LLP, Baltimore,
Maryland, for Appellant.    Jessica A. duHoffmann, Robert S.
Brennen, MILES & STOCKBRIDGE, PC, Baltimore, Maryland; Matthew
S. Sturtz,   MILES   &   STOCKBRIDGE,   PC,   Towson,   Maryland,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

              AJD     Construction          Company,       Incorporated      (“AJD”),

appeals   a    district     court      order     granting    summary   judgment     to

Corsair Special Situations Fund, L.P. (“Corsair”), denying AJD’s

motion for summary judgment, awarding damages to Corsair and an

order denying the motion to alter or amend the judgment.                            AJD

claims the court erred in finding the payments it made to an

escrow account were payments made to Engineered Framing Systems,

Incorporated (“EFS”).            AJD also claims Corsair waived any claim

it had against the payments and that it should be collaterally

estopped from asserting a claim against AJD.                      Finding no error,

we affirm.

              This court reviews de novo a district court’s order

granting summary judgment and views the facts in the light most

favorable to the nonmoving party.                  Bogart v. Chapell, 396 F.3d

548, 555 (4th Cir. 2005).              Summary judgment is appropriate when

no genuine issue of material fact exists and the moving party is

entitled to judgment as a matter of law.                      See Fed. R. Civ. P.

56(c);    Bogart,     396    F.3d      at   555.        Summary   judgment   will   be

granted unless a reasonable jury could return a verdict for the

nonmoving party on the evidence presented.                    Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247-48 (1986).

              We    find   AJD   had    notice     of    Corsair’s   right   to   EFS’

accounts receivables, see N.J. Stat. Ann. § 12A:9-406(a), and

                                             3
that AJD ignored the notice and continued to make payments to

EFS by establishing an escrow account.                The escrow account was

nothing more than a method through which AJD could make payments

to EFS without giving the appearance that it was making direct

payments   in   violation      of    Corsair’s      right    to    the     accounts

receivables.      We   further      find    AJD’s     waiver      and    collateral

estoppel arguments are without merit. *

           Accordingly,       we   affirm   the   district     court’s     orders.

We   dispense   with   oral    argument     because    the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




      *
       We note AJD has abandoned any challenge to the district
court’s order denying the motion to alter or amend the judgment.
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999) (holding that failure to raise a specific issue in the
opening brief constitutes abandonment of the issue under Fed. R.
App. P. 28(a)(9)(A), requiring that the argument section of the
opening brief contain contentions, reasoning, and authority).



                                       4